Beatty, C. J., concurring.
I concur in the judgment, on the ground that the instruction commented upon was not sufficiently guarded. The jury should not have been told that the defendant was responsible if he induced the plaintiff to take hold of the horse, by representing him as gentle, when in fact he was not gentle. The defendant was not liable unless, in addition to his representation contrary to the fact, he either knew the repre*504sentation to be false, or had, no reasonable ground for believing it to be true.
Nor was the defendant liable, in my opinion, unless the representation was made for the purpose of inducing the plaintiff to act as he did; and the evidence is conflicting as to whether the defendant, at the time he made the statement that the horse was gentle, told the plaintiff that he desired his assistance, or desired him to keep away.